Citation Nr: 1041159	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-17 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability other than PTSD, to include as secondary to service-
connected PTSD.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1969.  

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from January 2006 and June 2008 rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.  

The January 2006 rating decision granted service connection for 
PTSD and assigned a 50 percent rating, effective December 1, 
2005.  A March 2007 RO decision changed the effective date for 
the grant of service connection and the 50 percent rating for 
PTSD to February 2, 2005.  The June 2008 rating decision denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.

In a June 2009 decision, the Board denied the claims.  The 
Veteran appealed the Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2009, the Court 
granted the parties' Joint Motion for Remand, vacated the Board's 
June 2009 decision, and returned the case to the Board.  In 
September 2010, the Veteran's attorney submitted additional 
evidence in support of the Veteran's claim with a waiver of RO 
review in accordance with 38 C.F.R. § 20.1304 (2010).   

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.  




REMAND

The Court has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).  

In the June 2009 decision, the Board noted that the Veteran had 
been diagnosed with PTSD and a somatoform disorder - and only 
considered the service-connected PTSD in assigning a disability 
rating and entitlement to a total disability rating based on 
individual unemployability due to service-connected disability.  
In the Joint Motion for Remand, the parties' agreed that the 
Board had failed to consider whether consideration of the initial 
rating assigned for posttraumatic stress disorder encompassed a 
claim for service connection for psychiatric disability other 
than PTSD, in accordance with Clemons.  Consequently, the Board 
finds that additional development is warranted.  

In this regard, the Board observes that during a private 
psychological evaluation in February 2005 and upon VA examination 
in December 2005, the Veteran was diagnosed with a personality 
disorder.  The laws and regulations provide that congenital or 
developmental defects, refractive error of the eye, personality 
disorders, and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (2010).  Hence, compensation may not be paid for them.  
However, upon VA examination in November 2008, the Veteran was 
also diagnosed with a somatoform disorder - and the Veteran's 
attorney has disputed doctor's opinion because it was based, in 
part, upon a finding that the Veteran did not have chronic 
obstructive pulmonary disease.  In September 2010, the Veteran's 
attorney - asserting that the opinion was based on an incorrect 
factual premise - submitted a handwritten prescription note for 
home oxygen due to chronic obstructive pulmonary disease, dated 
in August 2008.  

There is conflicting evidence in the record pertaining to the 
question of whether the Veteran has chronic obstructive pulmonary 
disease and its severity (i.e., whether it requires home oxygen 
use).  For example, although the August 2008 prescription 
submitted by the Veteran's attorney shows that the Veteran had 
been prescribed home oxygen, a July 2008 VA treatment note shows 
that home oxygen was discontinued because the Veteran passed the 
oximetry and a September 2008 VA treatment note noted that the 
Veteran's chest x-ray was normal and he did not need oxygen but 
nevertheless insisted upon it.  

In light of the further development being undertaken in regard to 
the issue of entitlement to an initial rating in excess of 50 
percent for PTSD, to include the issue of entitlement to service 
connection for a psychiatric disability other than PTSD, to 
include as secondary to service-connected PTSD, the Board finds 
that the claim for entitlement to a total disability rating based 
on individual unemployability due to service-connected disability 
must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two or more issues are inextricably intertwined if 
one claim could have significant impact on the other).  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran and his representative 
complete VCAA notice as to the issue of 
entitlement to service connection for a 
psychiatric disability other than PTSD, to 
include as secondary to PTSD.

2.  After obtaining appropriate authorization 
forms, request full clinical treatment 
records from the Ambucare Clinic pertaining 
to the Veteran's chronic obstructive 
pulmonary disease and home oxygen use from 
August 2008 to the present.  

3.  Obtain outstanding VA treatment records 
dated from January 2008 to the present, in 
particular all records pertaining to the 
Veteran's treatment for a psychiatric 
disability and chronic obstructive pulmonary 
disease.  

4.  After completion of the above, including 
affording a reasonable period for response, 
schedule the Veteran for a VA psychiatric 
examination for the purpose of ascertaining 
the current nature and likely etiology of any 
psychiatric disorder present other than PTSD.  
The claims folder should be made available to 
the medical professional providing the 
opinion for review in conjunction with 
rendering the opinion.  Based on the 
examination and review of the record, the 
examiner should respond to the following:  

a.	Does the Veteran have any psychiatric 
disorder other than PTSD?  If so, specify 
all current diagnoses for the record.  

b.	If the examination results in a 
psychiatric diagnosis other than PTSD, the 
examiner should offer an opinion as to the 
etiology of the non-PTSD psychiatric 
disorder, to include whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any currently 
demonstrated psychiatric disorder, other 
than PTSD, is related to the Veteran's 
service, or is proximately due to or 
aggravated by the service-connected PTSD.  

c.	The examiner must clinically distinguish 
in detail all manifestations of the 
Veteran's service-connected psychiatric 
disabilities, to include PTSD, to the 
degree possible, from nonservice-connected 
psychiatric disability, and describe the 
effects, if any, of the service-connected 
psychiatric disabilities, to include PTSD, 
on the Veteran's ability to work.  The 
examiner must also provide an opinion as 
to whether it is at least as likely as not 
that the Veteran is unable to secure and 
follow a substantially gainful occupation 
solely by reason of his service-connected 
disabilities, to include PTSD.  

A rationale for all opinions expressed should 
be provided.  If the examiner cannot reach a 
conclusion without resorting to speculation, 
it should be so stated in the examiner's 
report, with an explanation as to why.  

Additionally, if and only if it is deemed 
necessary by the psychiatric examiner that 
any additional medical examination is 
necessary in order to address the questions 
above (for example a respiratory examination 
to identify and/or rule out the presence and 
severity of any current chronic respiratory 
disability), the examiner should specify that 
for the record and the RO should schedule 
such examination.  

4.  After the above development has been 
fully accomplished, readjudicate the issues 
on appeal of entitlement to an initial rating 
in excess of 50 percent for PTSD, entitlement 
to service connection for a psychiatric 
disability other than PTSD, to include as 
secondary to service-connected PTSD, and 
entitlement to TDIU.  If any benefit sought 
on appeal remains denied, issue a 
supplemental statement of the case and allow 
the appropriate time for response.  As 
appropriate, the supplemental statement of 
the case must outline the provisions of 38 
C.F.R. § 3.310 (2010).  Thereafter, return 
the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

